Citation Nr: 1712367	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-47 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected left knee partial quadriceps tendon rupture with crepitus and anterior instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974, and from October 1977 to November 1977.

This appeal to the Board of Veterans' Appeals Board (Board) arose from an October 2009 rating decision in which the RO, inter alia, denied claims for service connection for a right knee disability, and  for a rating in excess of 10 percent for service-connected left knee disability.  In October 2009, the Veteran filed a notice of disagreement (NOD) with both denials.  The RO issued a statement of the case (SOC) in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

In October 2010 and November 2013, the Veteran participated in informal conferences with a Decision Review Officer (DRO) at the RO; reports of those conferences are of record. 

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance to submit additional evidence.  In July 2015, the Veteran's representative requested another 30-day abeyance to submit additional evidence, and the Board granted such motion in September 2015.  In July 2015, the Veteran submitted additional evidence in support of his claim.
In December 2015, the Board granted service connection for a right knee disability, as secondary to his service-connected left knee disability, and  remanded the claim for increased rating for the left knee to the RO, via the Appeals Management Center (AMC) in Washington, D.C,. for further development..  After accomplishing further action, the AMC continued to deny the claim (as reflected in in a January 2016 supplemental SOC (SSOC) and returned this matter to the Board for further appellant consideration. 

As for the matter of representation, as reflected in the prior remand, the Veteran was previously represented by the Veterans of Foreign Wars of United States.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed in September 1996.  However, in April 2016, the Veteran revoked the power of attorney in favor of VFW, and filed a new VA Form 21-22 designating  Disabled American Veterans as his representative, and that organization has filed written argument of the Veteran's behalf.  The Board recognizes the change in representation.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

Since this claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016). In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).   

In this case, although the 10 percent rating for the Veteran's left knee disability has been assigned under Diagnostic Code 5257, for other knee impairment, to include subluxation and lateral instability, limitation of motion has been considered as a factor in evaluating the disability, and as a higher or separate rating is potentially assignable under diagnostic codes pertaining to limitation of motion of the knee, clinical findings responsive to 38 C.F.R. § 4.59 and Correia are relevant in evaluating the disability. 

Pursuant to the Board's December 2015 remand, the Veteran underwent VA examination of his left knee in  January 2016..  The examiner indicated that there was evidence of pain in the left knee with weight-bearing.  However, the examiner did not indicate whether the Veteran's left knee was tested for pain during non-weight-bearing.  Additionally, there is no indication whether or not his left knee was tested for pain during passive motion.  Consequently, the Board cannot discern from the examination report whether the requirements of 38 C.F.R. § 4.59 (2016) and Correia are met.  

Furthermore, the examiner indicated that the Veteran's range of motion on  extension was 140 to 130 degrees but that his flexion was from 0 to 130.  The examiner also indicated that the Veteran denied any subluxations or lateral instability of the hand, and that objective findings confirmed that as well.      

In light of deficiencies and inconsistencies noted above, the Board finds that the evidence currently of record is insufficient, and that a new examination to obtain appropriate testing results and clinical findings needed to properly evaluate the Veteran's left knee disability is warranted.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016);); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his increased rating claim.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes records from Portland VA Medical Center (VAMC) dated up to July 2015.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the remaining claim on appeal.   Adjudication of the claim for higher rating should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.   The AOJ should also consider and discuss whether separate ratings based on limitation of motion and instability are warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from Portland VAMC (and any associated facility(ies) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since July 2015. Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his service-connected left knee disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include x-rays)  should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings-to include a clear finding as to whether the Veteran has left knee arthritis-should be reported in detail.

The examiner should conduct range of motion testing of the left knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The examiner should also conduct range of motion testing of the right knee, for comparison purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing of the left knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination .  If pain on motion is observed, the examiner should indicate the point at which pain begins.

Also for the left knee, if the examination is not conducted during a flare up., based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Additionally, the examiner should indicate whether there is any ankylosis in the left knee , and, if so, whether it is favorable or unfavorable, and the angle at which the knee is held.

Further, the examiner should indicate whether there is subluxation  or lateral instability in the left in the knee, and, if so, whether such is mild, moderate, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted ,adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of whether staged rating is appropriate, and discussion of whether separate ratings based on limitation of motion and instability are warranted).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

